Title: From George Washington to Colonel William Malcom, 4 August 1778
From: Washington, George
To: Malcom, William


          
            Sir
            Head Quarters White plains 4 Augt 1778
          
          I recd yours of the 30th with the Returns of the Garrison, I should have answered you
            by the same person who brought it, but he did not call upon me.
          It is not in my power at present to add to the Strength of the Garrison, the
            detatchment to Rhode Island having taken every Man that can be possibly spared from this
            Army.
          I think you will do well to send down the Brass 12 pounder to this park.
          If Mr Laurence’s service as a deputy Adjutant General is indispensably necessary, you
            may take him into employ as such, but I should have  thought that
            your Brigade Major with the assistance of the Regimental Adjutants might have done the
              duty. Rations have varied at different times
            according to the scarcity or plenty of Meat and Flour. The Ration at present delivered
            out by you is much the same as the Commissary General proposes at this time, and
            therefore you may continue it. In future direct your Commy of Issues to take his orders
            from the Commy General of Issues.
          It falls into the Qr Master Generals department to see that the Artificers are properly
            employed, and therefore if you think those upon the North River are idling away their
            time, you should apply to Colo. Hay, who will order them to repair to West point or any
            other place where they are wanted.
          I cannot approve of the sentence of the Court against Springsteel, because the Court
            Martial w⟨as⟩ illegally constituted as being held without my order. But that he, or
            capital Offenders may be brought to justice in due form in future, I inclose you a power
            to hold General Courts Martial when necessary.
          Yours of the 1st instant inclosing the weekly return ⟨has⟩ been received. I am Sir Yr &c.
        